Citation Nr: 0108175	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to March 23, 1998, for 
a compensable evaluation for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.  

This matter arises from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which assigned a 10 percent evaluation 
for the veteran's service-connected tinnitus one year prior 
to receipt of his claim received on March 23, 1999.  The 
veteran filed a timely appeal, contending that due to changes 
in regulations, the effective date for his service-connected 
tinnitus should have been prior to March 23, 1998.  In 
addition, he has constructively argued that the RO committed 
clear and mistakable error in denying his claim for an 
increase in 1981.  Such issue will be discussed in greater 
detail below.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


REMAND

The veteran presently contends that he should be entitled to 
an effective date prior to March 23, 1998, for assignment of 
a 10 percent evaluation for his service-connected tinnitus.  
Further, the Board observes that in his Brief on Appeal, the 
veteran has argued that the RO's failure to assign a 10 
percent evaluation for his service-connected tinnitus in 
October 1981, when he had submitted a claim for increased 
ratings, was "arbitrary, capricious, an abuse of discretion, 
or otherwise not in accordance with the law."  

The Board observes that the RO granted service connection for 
tinnitus in February 1971.  At that time, per the report of a 
January 1971 rating examination, the veteran was noted to 
have experienced unilateral tinnitus due to exposure to 
acoustic trauma.  The veteran has pointed out that the 
applicable laws governing ratings for tinnitus were amended 
in April 1976 to allow for a 10 percent evaluation in cases 
where the tinnitus was due to acoustic trauma and was 
persistent.  On October 20, 1981, the RO received a claim 
from the veteran seeking increased ratings for his service-
connected disabilities, including tinnitus.  By a letter 
date-stamped January 21, 1981, the RO informed the veteran 
that he was required to submit some sort of medical evidence 
showing that the severity of his service-connected 
disabilities had increased.  The veteran does not appear to 
have responded to the RO's letter.  

On March 23, 1999, a claim for increased ratings was received 
from the veteran.  By a September 1999 rating decision, the 
veteran was granted a 10 percent evaluation for his service-
connected tinnitus, effective from March 23, 1998.  At that 
time, the RO noted that the applicable regulations governing 
rating disabilities including tinnitus had been amended, and 
determined the proper effective date of the 10 percent rating 
for tinnitus to be one year prior to the date of receipt of 
the veteran's claim under the provisions of 38 C.F.R. § 3.114 
(2000).  

As part of his claim for entitlement to an effective date 
prior to March 23, 1998, for the 10 percent rating for 
tinnitus, the veteran argues that it was improper for the RO 
to have failed to assign a 10 percent evaluation for his 
tinnitus in October 1981, which was well after the applicable 
regulations had changed.  The veteran argues that as the 
applicable regulation governing assignment of ratings for 
tinnitus had been amended in April 1976 to allow for 
assignment of a 10 percent evaluation for that disability, 
the RO should have automatically assigned a 10 percent 
evaluation for tinnitus when his claim was received in 
October 1981.  The Board construes such statements as a claim 
that the RO committed clear and unmistakable error (CUE) in 
failing to grant a 10 percent evaluation for tinnitus in 
October 1981.  The Board further finds that such issue 
involving CUE is inextricably intertwined with the veteran's 
claim for an effective date prior to March 23, 1998, for 
assignment of the 10 percent evaluation for his service-
connected tinnitus.  Therefore, the Board finds that a remand 
of the case is necessary in order that the veteran's claims 
may be properly adjudicated.  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:  

The RO should review the evidence and all 
statements and contentions contained in 
the veteran's claims file, and should 
adjudicate the issue of whether CUE was 
committed in the prior failure to assign 
a 10 percent evaluation for tinnitus when 
the veteran submitted a claim for an 
increased rating in October 1981.  The RO 
should also adjudicate the issue of 
entitlement to an effective date prior to 
March 23, 1998, for assignment of a 10 
percent evaluation for tinnitus, taking 
into account all applicable statutes and 
regulations.  The veteran should be 
provided notice of this determination and 
of his appellate and procedural rights.  
The RO should ensure that all due process 
requirements have been met, and should 
ensure that any additional notice 
requirements as provided for under the 
recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
complied with.  Following completion of 
all required procedural steps, if the 
benefit sought is ultimately not granted, 
the veteran should be issued a 
supplemental statement of the case, and 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  


The purpose of this REMAND is to accord the veteran due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate determination in this 
case.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is further 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

